ted

6

25

26

28

TI DAU OM

. Pale ey hoe TICES
TO FEDERAL AND/OR LOCAL RULES AND PRACTICE
ANB I$ SUBJECT TO RMJBCTION BY TH# COURT, | (ip) | )

REFERENCE Civ Ut 8 4 ra

(Rule Number/Seation) /
Huguette Nicole Young, Ph.D

24968 Lawrence Road
Junction City, OR 97448
Phone: 415-948-8076

  

a. RECHIVED — copy

 

AUG 27 207
E-mail: hn_young@yahoo,.com ete
CLERK U 8 DIS Tc ‘
Pro se DIS TAI rane
EE DEPUTY
United States District Court
District of Arizona |
Phoenix Division |
|
HUGUETTE NICOLE YOUNG, CASE NO. cy-20-1686-PHX-GMS |
Plaintiff, VERIFIED COMPLAINT FOR
DECLARATORY AND EMERGENCY
Vv. INJUNCTIVE RELIEF

MARK BRNOVICH, in his official
capacity as Arizona Attorney General, and

JERRY WEIERS, in his official capacity
as mayor of Glendale, Arizona,

Defendants.

 

 

 

Plaintiff complains as follows:

Introduction |

1. This is a constitutional challenge to two executive orders that together form a face mask

mandate in the city of Glendale, Arizona: |

i) Executive order 2020-40, Section 4 [hereby referred to as EO 2020-40(4)] issued by the |

governor of Arizona, Douglas Ducey, on June 17, 2020 (effective June 18, 2020), stating: ||
“a county, city or town may, based on conditions in its jurisdiction, adopt policies
regarding the wearing of face coverings in public for the purpose of mitigating the
spread of COVID-19;” and

Verified Complaint
8

19

2()

2|

 

 

ii) a proclamation (hereby referred to as Mask Proclamation) issued by the mayor of
Glendale, AZ, Jerry Weiers, on June 19, 2020 (effective June 20, 2020), stating:

“all individuals within the jurisdiction of the City of Glendale are required to wear |
face coverings in all places of public accommodation if they are or will be in |
contact with other individuals who are not within a small group of people they are
closely and frequently associated with and in spaces where it is difficult or
impossible to maintain physical distancing, Physical distancing is defined as

keeping a six (6) foot distance between individuals not within their frequent and
common association group or unit.”

In issuing Mask Proclamation, Mayor Weiers relied on authority from EO 2020-40(4) as follows:

“WHEREAS, the Governor of the State of Arizona, Douglas A. Ducey, on June 17, 2020,
issued Executive Order 2020-40 providing that a County, City, or Town may adopt and
enforce policies requiring wearing a mask covering their mouth and nose ("face covering")
for the purpose of mitigating the spread of COVID-19;”

 

This represents the only possible interpretation of EO 2020-40(4) (i.e., allowing any county, city,
or town in Arizona to require face masks as opposed to just recommend face masks) because
simply recommending masks had already been achieved at the state level. For this reason the
governor’s executive order EO 2020-40(4) and the mayor’s Mask Proclamation are taken
together as one unconstitutional order so that both must be struck down in unison.

2, EO 2020-40(4) and Mask Proclamation violate plaintiff's First Amendment right of free
speech under the United States Constitution by literally blocking plaintiffs ability to speak
audibly and clearly while wearing a face mask, so much so that many like plaintiff who are
rightfully offended by blanket face mask orders (that appear, in the absence of transparency, to be

based mostly on political power grabbing in the face of unjustified hysteria) refer to face mask

|

orders under these conditions as muzzle orders. }

3. The government, including Governor Ducey and Mayor Weiers, may violate plaintiff's }
right to free speech with a law, order, or rule if the government can do two things: 1) The

government shows a compelling public interest in issuing the rule that outweighs violating

Verified Complaint
plaintiff's rights, and 2) the law addresses the compelling public interest in the most specific and
|

effective way possible so as to be least intrusive on plaintiff’s rights. This is referred to as a strict |

3
scrutiny standard of review, and the court must apply this standard to any law, order, or rule that

|

|

 

5 infringes upon the most fundamental of all human rights. The First Amendment right to free
6 speech falls into the category of rights that require the highest level of protection, and therefore
laws like EO 2020-40(4) and Mask Proclamation, which infringe on plaintiff's right to free
speech, must pass strict scrutiny,

4, The federal government has not issued face mask requirements in any jurisdiction, only |
state and local governments have done so, However, many health experts and scientists in the
12 federal government who should know better are purposely skewing scientific data to make it
13 appear Covid-19 is a public health disaster and to imply that requiring face masks is the best way
I4 to address this public health disaster, thereby giving the appearance that face mask orders like EO
2020-40(4) and Mask Proclamation pass both prongs of the strict scrutiny test. This is a fallacy,

5. The most reliable scientific data to date shows all state and local face mask orders,
including EO 2020-40(4) and Mask Proclamation, fail both prongs of the strict scrutiny test
because 1) as of June, 2020, there is no state, county, or city in the United States that has shown
Covid-19 qualifies as a public health disaster (or even an imminent public health disaster) within
21 its jurisdiction, at least not a disaster that is worse than the flu in terms of estimated number of

se deaths and estimated number of people infected, and 2) face mask requirements like EO

2020-40(4) and Mask Proclamation most likely lead to a significant increase in spread of the |

 

_ virus through surface contacts while having little to no effect on spread of the virus through the

air (at least no effect that can not just as easily be achieved by having all infected persons cough
26 | |

into the crooks of their elbows), resulting in a net increase in spread of the virus. This is in

 

78 addition to mounting scientific data showing prolonged face mask use cuts down on oxygen

Verified Complaint
23

J4

25

2h

 

 

intake for the individual and may cause long term health problems, a concern that is particularly

applicable to employees at places like Walmart and Costco who are required to wear face masks
40 to 60 hours a week.
Experts have known Covid-19 is not a pandemic since February, 2020 |
6, While lay people, politicians, and judges have been left helpless and at the mercy of
health experts claiming “we just don’t know enough” during the first lockdown phase of
Covid-19 disease, we are too far along now and have learned more than enough about the
Covid-19 disease to allow the same set of health experts to hoodwink us into a second round of
unjustified rights violations. Based on preliminary data out of China, as early as February, 2020,
public health officials Anthony Fauci and Robert Redfield, heads of the National Institutes of
Allergies and Infectious Diseases (NIAID) and the Centers for Disease Control and Prevention
(CDC), respectively, and current members of the Presidential Task Force on Coronavirus,
acknowledged that Covid-19 was probably not as deadly of a virus as first thought and may end
up being close to the seasonal flu in number of deaths and number of people infected (scientists
use these two numbers -- number and deaths and number of people infected -- to calculate
something called the “mortality rate” or “case fatality rate” of a virus, which is the single most
important number in determining whether a virus qualifies as a public health emergency),
7, On February 28, 2020, Fauci and Redfield wrote in an editorial in the New England
|

Journal of Medicine: |

“The case fatality rate (of Covid-19) may be considerably less than 1%, This suggests that |
the overall clinical consequences of Covid-19 may ultimately be more akin to those of a
severe seasonal influenza (which has a case fatality rate of approximately 0.1%) or a
pandemic influenza (similar to those in 1957 and 1968) rather than a disease similar to
SARS or MERS, which have had case fatality rates of 9 to 10% and 36%, respectively.”
(“Covid-19 — Navigating the Uncharted,” N Engl J Med 2020; 382:1268-1269
DOI: 10,1056/NEJMe2002387)

Verified Complaint
28

 

 

 

8. Neither Fauci nor Redfield have retracted nor modified this prediction about Covid-19

in any official manner since February, 2020, and most scientific data since the publication of this
|

article have verified that Covid-19 is akin to the seasonal flu in mortality rate. This unfortunately

 

has not stopped Fauci from spinning Covid-19 as a public health disaster in the media. On March |
|

27, 2020, Fauci told Comedy Central host Trevor Noah, “The mortality rate of [COVID-19] is
about 10 times [flu] - it’s at least 1%” (From “Dr, Fauci Answers Trevor’s Questions About
Coronavirus | The Daily Social Distancing Show” at

https://www.youtube.com/watch?v=8A3jiM2FNR8, time marker 1:11). Fauci purposely neglects |

 

 

to mention that even if the mortality rate of Covid-19 is “about 10 times the flu” (which is not
what Fauci claims in writing when speaking to other scientists), the mortality rate of Covid-19
would still be 10 times and 30 times lower than SARS and MERS, respectively (which had
mortality rates of 10% and 30%, respectively), and it is highly debatable whether Covid-19 would
qualify as a public health emergency even if its mortality rate were “10 times higher” than the flu.
9, That the general consensus in the scientific community from early data out of China is
that Covid-19 was not nearly as deadly as originally thought was confirmed by Deborah Birx,
another member of the Presidential Task Force on Coronavirus, who said in response to a
reporter’s question on March 31, 2020, asking why there was no general lockdown ordered to
stop the spread of Covid-19 in the United States:
“T was overseas when this happened, in Africa, and I think when you looked at the China
data originally and you said, ‘Oh, well, there’s 20 million people in Wuhan and 80 million
people in Hubei and they come up with a number of 50,000 (deaths), you start thinking of ||
this more like SARS than you do this kind of global pandemic, I mean I’ll just be frank. |
When I looked at it I was like, ‘Oh, well, this is not, you know, as close as those quarters
are...” so I think the medical community interpreted the Chinese data as this was serious _||
but smaller than anyone expected. And so what was modeled was not a lockdown.” (From ||

“March 31, 2020 | Members of the Coronavirus Task Force Hold a Press Briefing” at
https://www.youtube.com/watch?v=e9v8ZZd1 POM, time marker 3:50:22)

Verified Complaint
6

é

9

10

|

 

 

 

 

10, There are four main ways health officials and scientists who should know better may

mislead the public into believing Covid-19 is a public health emergency:

i) Reporting a false or misleading number of deaths caused by Covid-19
ii) Reporting a false or misleading number of people infected by Covid-19 |

iii) Focusing on number of deaths alone or number of people infected alone without
pointing out that it is the combination of these two numbers that produces the most |
relevant number in determining whether Covid-19 is a public health emergency, 1.e., the
mortality rate

iv) Blocking death statistics from being publicly available at the county level, increasing
the likelihood for inaccurate & fraudulent data being reported at the state or national level
for the most important statistics required to determine a public health emergency.

11. In this constitutional challenge plaintiff outlines a standard approach lay people,

politicians, and judges can use to evaluate Covid-19 research data that addresses these four main

areas of confusion, relying on current scientific consensus. For instance, it is scientific consensus

that:

i) The most accurate way to estimate the number of deaths due to an unknown virus like
Covid-19 is to calculate the number of “excess deaths” during a particular time frame and
specifically not rely on notoriously inaccurate death certificates.

ii) The most accurate way to estimate the number of people infected by a virus like
Covid-19 is through antibody (serology) test results and specifically not through reverse
transcriptase-polymerase chain reaction (RT-PCR) test results.

iii) The most accurate way to measure the deadliness of a virus like Covid-19 is to
calculate the mortality rate of the virus using the most accurate data available from excess
deaths and antibody testing.

iv) The most accurate way to obtain excess death data is to have full transparency atthe

county level, including the county health official listing the total number of deaths from all |

causes reported from each hospital or city coroner within the county for public scrutiny.

12. As of June, 2020, excess death data at the national level published by the CDC

indicate the number of excess deaths for the U.S. for the year 2020 will be around 50,000, or

Verified Complaint
about one-fourth the 200,000 deaths currently estimated for Covid-19 for 2020 based on

inaccurate death certificate data. Also as of June, 2020, the most accurate antibody test results

andl

indicate that in 2020 about 10% of the population in the U.S., or 35 million people, will have |
5 been infected with Covid-19, Using these two estimates for number of deaths and number of
6 infections (keeping in mind that the number of deaths caused by Covid-19 will likely be more |

accurate when excess deaths are recorded and made available to the public at the county level

 

rather than at the national level), the national mortality rate for Covid-19 is about 0.1%, or the
equivalent of the seasonal flu.

13. There are over 3,100 counties in the United States. In much the same way the
electoral college was set up by the Framers of the Constitution to help expose and deter election
13 fraud by preventing fraudulent excess votes in one or two counties from determining the
14 president by popular vote, demanding that accurate death counts and infection numbers be
reported and made transparent at the county level rather than at the state or national level helps
prevent one or two counties from across the country from inaccurately categorizing Covid-19 as a
“national pandemic.” For example, New York City has a population of 8.4 million or 2.4 percent
of the population of the United States, yet New York City claims a whopping 23,000 deaths due
to Covid-19, or 15% of all Covid-19 deaths in the United States. If it turns out after evaluating
2| New York City excess death data (and tossing out the highly inaccurate death certificate data)
22 that the number of deaths from New York City due to Covid-19 is closer 8,400, it will have
meant that highly inaccurate or fraudulent data from one city alone determined whether Covid-19 |
is considered a public health emergency across the entire country. For this reason plaintiff asserts
25 |) |

all public health emergency declarations must be done on a county by county level. Governor
26 | ||

Ducey’s EO 2020-40(4) blanket emergency order for the entire state of Arizona therefore has no |

 

 

 

yy || justification unless and until state health officials can show data in every county of Arizona

Verified Complaint
Jn

results in mortality rates significantly above mortality rates for the seasonal flu. It is highly

unlikely, given even relatively inaccurate death numbers and infection numbers publicly available

at the national level at the CDC for Arizona, that even a single county in Arizona, including
Maricopa County where Glendale is located, can show Covid-19 constitutes a public health

emergency.

 

counties in the United States, there are four main ways health officials and scientists who should

know better may mislead the public on arguments concerning face mask efficacy in these

the face mask data, arguments, and decisions more manageable and fact-based. For example, it is |

 

 

14. Even if Covid-19 were to qualify as a public health emergency in a few of the 3100

 

counties as a means to slow the spread of the disease:

i) not clearly distinguishing mask use for preventing the inhalation of Covid-19 versus
mask use for preventing the exhalation of Covid-19

ii) assuming that everything (droplets and aerosols) exhaled from the mouth of a person
infected with Covid-19 contains live virus particles capable of causing disease in others
and also focusing on scientific studies that track the behavior of Covid-19 in aerosols and
droplets being “exhaled” from machines rather than studies tracking the behavior of
Covid-19 in aerosols and droplets being exhaled directly from real live infected patients.

iii) focusing on the small effect masks might have on cutting potential airborne spread of
Covid-19 alone while ignoring the large effect masks probably have on increasing contact
or surface spread

iv) ignoring well-known downsides to wearing masks, such as substantial evidence
showing that face masks cut down on oxygen intake for the wearers, potentially causing a
myriad of short term and long term health problems.

|
15, Relying on broad scientific consensus is once again the best approach in order to make |
|

scientific consensus that:

i) With the exception of top level N95 masks reserved exclusively for health care
professionals, all other types of masks do little to prevent the mask wearer from inhaling
Covid-19 aerosols. All face mask arguments should therefore be limited to how well masks

Verified Complaint
work at preventing people from exhaling Covid-19 particles into the air, the main purpose
2 of face mask requirements by government officials, according to government officials.

3 ii) The best way to study the exhaled droplets and aerosols of infected people is to
collect samples of droplets and aerosols directly from infected people, not samples of
droplets and aerosols created from a machine. In this way the most definitive experiment

5 to date concerning mask efficacy was published in April, 2020, and studied droplets and
aerosols exhaled from real coronavirus patients with and without masks [Leung, N.H.L., |
6 Chu, D.K.W., Shiu, E.Y.C. ef a/. Respiratory virus shedding in exhaled breath and efficacy ||

 

of face masks, Nat Med 26, 676-680 (2020). https://doi.org/10.1038/s41591-020-0843-2].
Facts and data from this study alone should be determinative in arguments concerning the |
efficacy of face masks until this data is refuted by further studies. This includes data |
showing droplets and aerosols from people infected with coronaviruses contained no virus

9 particles unless the person coughed, suggesting that simply breathing or talking is not
enough for infected individuals to spread Covid-19 through the air.

 

iii) The best way to slow the spread of any respiratory virus like influenza (the seasonal

M flu), rhinoviruses (the common cold), and coronaviruses like Covid-19, is to consider both
methods of transmission (airborne transmission through the air and surface transmission
through touch), not just airborne transmission. Face mask arguments tend to focus solely
13 on airborne transmission of Covid-19 while ignoring the possible effect mass public face
mask use has on increased transmission of Covid-19 through contact with contaminated

14 surfaces, including an infected mask wearer touching his/her own contaminated mask after
coughing into the mask or leaking nose mucous into the mask, then spreading the
contamination to a myriad of public surfaces like shopping cart handles, pin pads, door
knobs, door handles in the refrigerated foods section of the local grocery store, etc.

17 iv) The best way to protect the public from health risks is to not ignore the most obvious
health risk when making a decision about face masks, namely that face masks decrease the
18 amount of oxygen intake for the wearer. The data on oxygen deprivation by masks is

| much more definitive than any data showing masks prevent airborne transmission of
Covid-19, at least not in a way that can just as easily be achieved by coughing into the

20 crook of an elbow.

16, Using this method of scientific consensus to ferret out what is the best data available
concerning the efficacy of face masks, then balancing the pros and cons of masks using the most
54 || reliable data available, it is clear the best approach to slowing the spread of Covid-19 with |

|
25 |} minimal health risk to the public is to instruct the public to: |
26 | i) avoid wearing masks so as not to decrease oxygen intake and so as to not accidentally |

contaminate public surfaces like doorknobs and shopping cart handles after touching a
mask contaminated with virus particles.

 

 

ii) never cough into a mask and always cough into the crook of the elbow because that is

Verified Complaint
Is

19

20)

2 |

23

J4

25

 

 

the least likely place you will touch with your hands and contaminate your hands with
virus particles,

This method also happens to be the best way to avoid infringing on plaintiffs First Amendment

prong of the strict scrutiny standard of review.
17. Plaintiff asks the court to declare EO 2020-40(4) and Mask Proclamation

|
|
right to free speech and is the method any jurisdiction must follow in order to meet the second
unconstitutional and issue an injunction barring defendants Mark Brnovich and Jerry Weiers from

 

enforcing these laws in their capacities as attorney general of Arizona and mayor of Glendale,
Arizona, respectively, because EO 2020-40(4) and Mask Proclamation fail both prongs of the }
strict scrutiny standard of review and because there is a much better way to slow the spread of
Covid-19 without impinging on plaintiff's right of free speech, namely, banning use of masks by
the general public and instructing the public to cough into the crooks of their elbows. Plaintiff is
requesting an emergency injunctive order because there is a high likelihood the mask requirement
in EO 2020-40(4) and Mask Proclamation is actually causing greater spread of Covid-19 in the
public than decreasing spread

Jurisdiction and Venue

18. The court has federal subject matter jurisdiction over this action because it is a
constitutional challenge to a state law and a city ordinance that together violate the First
Amendment to the United States Constitution, an action which is allowed under Ex Parte Young
209 U.S. 123 (1908) and under 42 U.S. Code § 1983.

19, The District of Arizona, Phoenix Division, is the proper venue for this action because

|| the violation of plaintiff's First Amendment right of free speech by EO 2020-40(4) and Mask |

Proclamation occurred when plaintiff was forced to wear a face mask on July 22, 2020, at the

Walmart store at 5010 N 95th Ave., Glendale, AZ 85305, which is within the jurisdiction of this

Verified Complaint
6

9

10

Is

19

2()

2 |

 

 

 

court, |

Standing

20. The three requirements of standing (injury, causation, and redressability) have been |

met because plaintiff’s right to free speech has been violated (injury), and plaintiff will most

likely be injured again for as long as EO 2020-40(4) and Mask Proclamation remain in effect in

 

Arizona (imminent injury). The injury was caused by Governor Ducey’s executive order EO
2020-40(4) and Mayor Weiers’ Mask Proclamation together requiring plaintiff to wear a mask
while shopping at Walmart in Glendale, AZ (causation). Walmart stores do not require shoppers
to wear masks unless there is a local or state order requiring masks while shopping at Walmart.
But for EO 2020-40(4) and Mask Proclamation Walmart never would have required plaintiff to
wear a face mask. The court can resolve this issue by striking down EO 2020-40(4) and Mask
Proclamation as unconstitutional and issuing an injunction barring Arizona Attorney General

Mark Brnovich and Mayor of Glendale, Arizona, Jerry Weiers from enforcing these laws
(redressability).

Parties

21. Plaintiff Huguette Nicole Young is a commercial tractor-trailer driver covering the 11
western states including Arizona. Plaintiff is also a well-established Ph.D. biochemist who had
been offered a research position to work as a principal investigator at the NIAID in Bethesda,
MD, in 1997 by the director himself, Anthony Fauci. Plaintiff currently has her work featured in
two different chapters of most biochemistry textbooks as primary author, Huguette Nicole
Pelletier, Plaintiff is also a law school graduate specializing in Constitutional Law. Plaintiff }
currently resides in Junction City, OR.

22. Defendant Mark Brnovich is the attorney general of Arizona and is responsible for

Verified Complaint
oe)

Fa

19

20)

2|

28

 

 

enforcing all the laws of Arizona, including EO 2020-40(4). Defendant Jerry Weiers is the
mayor of Glendale, Arizona and is responsible for enforcing all the laws of Glendale, Arizona,
including Mask Proclamation.

Legal Context

23. The Supreme Court of the United States has adopted three standards of review

concerning constitutional challenges to federal or state laws whenever a claim is made that a

 

federal or state law violates a constitutional right of a citizen. From least protective of plaintiff's

 

rights to most protective of plaintiff's rights, these three standards of review are: Rational basis,
intermediate, and strict scrutiny, respectively. A rational basis standard means the law must be
rationally related to a legitimate government interest, intermediate standard of review means a
law must address an important government interest and must do so by means that are
substantially related to that interest, and strict scrutiny requires that the law furthers a compelling
governmental interest and must be narrowly tailored to achieve that interest. Once a court
determines that a strict scrutiny standard of review must be applied to the law, it is presumed that
the law or policy is unconstitutional, and the government then has the burden of proving that its
challenged law is constitutional.

24, The more fundamental the right that is being violated by the government, the higher
the standard of review and the greater the chance the law will be struck down as unconstitutional.
Typically, ifa right is explicitly stated in the Constitution, such as in the Bill of Rights, a }

|
violation of that right by the government will draw the highest, strict scrutiny standard of review. |

United States Constitutional under the First Amendment and therefore draws a strict scrutiny

|

The right to free speech, the basis of this constitutional challenge, is specifically stated in the

|
|

standard of review.

25. As mentioned the strict scrutiny standard of review for any law requires a two-pronged

Verified Complaint

12
9

10

 

 

 

test: 1) The law must address a compelling governmental interest, and 2) the law must be
narrowly tailored to achieve that interest. The court may strike down a law if it fails either prong
of this test. However, under strict scrutiny a law may also be struck down if it can be shown
there is a less invasive way to achieve the same compelling government interest. For instance, if
the compelling government interest for requiring face masks in public is to decrease spread of
Covid-19 and a better way to achieve that goal, calling on all the most reliable scientific data as
well as relying on basic logic and understanding of human behavior -- all while simultaneously
protecting plaintiff's First Amendment right to free speech -- is to instruct anybody coughing in |
public to cough into the crook of their elbow and specifically not into a mask, then the court has |
full authority to strike down EO 2020-40(4) and Mask Proclamation as unconstitutional even if

EO 2020-40(4) and Mask Proclamation pass both prongs of the strict scrutiny test.

26. Plaintiff claims EO 2020-40(4) and Mask Proclamation fail both prongs of the strict
scrutiny test, and even if EO 2020-40(4) and Mask Proclamation were to pass the strict scrutiny
standard of review, EO 2020-40(4) and and Mask Proclamation would still be unconstitutional
because there is a much better way to slow the spread of Covid-19 without requiring masks and
violating plaintiff's personal rights. That the better way involves requiring people to not wear
face masks and more specifically, not cough into a face mask but instead cough into the crook of
their arms, only adds to the urgency of striking down EO 2020-40(4) and Mask Proclamation as
soon as possible, |

27. The sad irony is that it is possible EO 2020-40(4) and Mask Proclamation might create
a public health emergency where there otherwise would not be one without it. This not only |
underscores the urgency for injunctive relief barring EO 2020-40(4) and Mask Proclamation and
preventing increased spread of Covid-19, but it reveals how arguments over standard of review

are almost a moot point in this case because mask requirements like EO 2020-40(4) and Mask

Verified Complaint
19

20)

Z|

 

 

Proclamation probably do not even pass the lowest level of review for a law - the rational basis
standard of review. If face masks most likely increase the spread of Covid-19 as plaintiff asserts,
there is no rational basis for Governor Ducey and Mayor Weiers to issue orders that do the
opposite of what it set out to achieve, and EO 2020-40(4) and Mask Proclamation do not even
pass the rational basis of review.

Facts

28, On June 17, 2020, Governor of Arizona Douglas Ducey issued EO 2020-40(4)

|

allowing any county, city. or town in Arizona to require face masks while in public. In issuing
EO 2020-40(4) Governor Ducey invoked Arizona Revised Statutes (ARS) 26-303 and 36-787,
which grant broad powers to the governor of Arizona to issue orders to protect the public in cases

of disaster. ARS 36.787(A) defines disaster as:

“an occurrence or imminent threat of an illness or health condition caused by bioterrorism,
an epidemic or pandemic disease or a highly fatal infectious agent or biological toxin and
that poses a substantial risk of a significant number of human fatalities or incidents of
permanent or long-term disability, the department shall coordinate all matters pertaining to
the public health emergency response of the state.”

 

29. A virus that is highly contagious but is not very deadly, such as the flu, will not
qualify as a public health disaster under ARS 36.787(A),.
|
30. A virus that is very deadly but is not very contagious, such as HIV-1, will not qualify
as a public health disaster under ARS 36.787(A).
31. Only a virus that is both deadly and contagious will qualify as a public health disaster }
under ARS 36.787(A). Due to the nature of viruses (¢.g., it is not beneficial for a virus to kill its |

host, so many viruses mutate quickly to be less deadly), it is very rare for a virus to be both

deadly and contagious. The only virus commonly cited as being both deadly and contagious is

Verified Complaint
6

24
25

26

28

 

 

the Spanish Flu from 1918, which was contagious only because of extremely poor hygiene and
not a lot of indoor plumbing in that time period. It is doubtful the Spanish Flu would have the
same disastrous impact today,

32. The court is expected to base its decisions on facts, reason and logic, not hysteria. If 1
the systematic, fact-based approach to reviewing Covid-19 data outlined here is used, the court |
will likely determine that Covid-19 is very similar to other coronaviruses that have been around
for centuries, i.e., contagious but not very deadly - much like the flu. 1

H ay person can tell if a virus is deadly or contagi |

33. Any lay person, politician, or judge can evaluate if a virus is deadly or contagious by |
requesting only two numbers from health officials: 1) The number of people who have died from
the virus, and 2) the number of people who have been infected with the virus. Scientists divide
the number of deaths by the number of infections, then multiply the resulting number by 100 to
get a number called the mortality rate, which is reported at a %, The higher the mortality rate, the
more deadly a virus. Relatively innocuous viruses like the flu and Covid-19 have a mortality rate
of 0.1% to 1%. Intermediate viruses have a mortality rate in the 1% to 10% range, and the most
deadly viruses have mortality rates that are greater than 10%.

34. It may sound ominous for a state health official to say 700 people in Arizona will die
from Covid-19 in 2020 (the current most accurate estimate) until the state health official is then
forced to admit that 700,000 people in Arizona will be infected with Covid-19 in 2020 (the

|
current most accurate estimate), putting Covid-19 on par with the flu in number of deaths caused
and number of people infected, i.e., both the flu and Covid-19 have a mortality rate of close to
0.1% and both will have infected about 700,000 in Arizona in 2020, meaning that while both the
flu and Covid-19 are contagious viruses, neither is a particularly deadly virus.

35. Most hysteria over Covid-19 comes from health officials (who should know better)

Verified Complaint
24
4

26

26

 

 

purposely skewing data for the number of people who have died from Covid-19 or for the emeiber

|
|
of people infected by Covid-19, They skew the numbers to inflate the number of people who |
have died or deflate the number of people infected so the end result is a relatively high mortality
rate (in the range of 1% to 5%) that inaccurately suggests Covid-19 is more deadly than the flu.
Another more recent phenomenon is reporting positive test results from the antibody test (or

blood/serology test) as a bad thing. Positive test results from antibody tests are a good thing!

Because it means the person with a positive antibody test has already had Covid-19, has fully

 

recovered, and is most likely immune from either catching Covid-19 or spreading it. In fact, these
people are being asked to give their special blood to help others suffering from Covid-19

(“Trump urges people who have recovered from covid-19 to donate blood plasma,”
https:/Ainyurl,com/ySamtva5, July 30, 2020) so that the purposeful misinformation campaign
currently underway about positive Covid-19 antibody test results is hindering Covid-19 recovery
efforts by preventing people who are gravely ill from receiving life-saving plasma therapy. The
slew of state-wide mask orders and reclosing of economies for a second lockdown because of so
many positive antibody tests are possibly the worst misinformed decisions by governors,

politicians and judges ever made in public health history.

 

36. Most inaccuracies in reports of the number of deaths due to Covid-19 come from death
certificates that incorrectly list Covid-19 as the primary cause of death. Everybody has heard of
the story of the person hit by a bus who subsequently tested positive for Covid-19 and was listed
and counted as a Covid-19 death. Whether this report is true or not is, fortunately, of little |
consequence because for years scientists have anticipated these types of inaccuracies on death |
certificates and instead relied on something called “excess deaths” to get a more accurate picture |

of the number of deaths caused by various disasters, including epidemics. This is best explained

Verified Complaint

16
6

9

10

18

19

20

 

 

by the CDC on its website showing weekly excess death numbers for the United States, stating:

|
|
“Counts of deaths from all causes of death, including COVID-19, are presented, As some |
deaths due to COVID-19 may be assigned to other causes of deaths (for example, if |
COVID-19 was not diagnosed or not mentioned on the death certificate), tracking all-cause |
mortality can provide information about whether an excess number of deaths is observed,
even when COVID-19 mortality may be undercounted. Additionally, deaths from all
causes excluding COVID-19 were also estimated. Comparing these two sets of estimates
— excess deaths with and without COVID-19 — can provide insight about how many
excess deaths are identified as due to COVID-19, and how many excess deaths are |
reported as due to other causes of death. These deaths could represent misclassified |
COVID-19 deaths, or potentially could be indirectly related to the COVID-19 pandemic
(e.g., deaths from other causes occurring in the context of health care shortages or
overburdened health care systems).” (From “Excess Deaths Associated with COVID-19”
at https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm) |

37. Calculations for excess deaths can be very complicated or very simple, but the }
underlying theory of calculating excess deaths is the same, once again best explained by the CDC
as follows:

“Estimates of excess deaths can provide information about the burden of mortality

potentially related to the COVID-19 pandemic, including deaths that are directly or

indirectly attributed to COVID-19. Excess deaths are typically defined as the difference
between the observed numbers of deaths in specific time periods and expected numbers of
deaths in the same time periods. This visualization provides weekly estimates of excess
deaths by the jurisdiction in which the death occurred. Weekly counts of deaths are
compared with historical trends to determine whether the number of deaths is significantly
higher than expected,” (From “Excess Deaths Associated with COVID-19” at
https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths. htm)

38. While the CDC uses a somewhat complicated calculation for excess deaths, plaintiff
prefers the simplest version because any lay person, politician, or judge can understand it: Total
number of deaths expected from all causes for the year 2020 in a particular jurisdiction is

estimated from averaging the total number of deaths from the previous five years, i.c., 2015, |

2016, 2017, 2018, and 2019, This expected number of deaths is compared to the actual number

_ deaths in the jurisdiction. If there are more deaths than expected in 2020, these deaths are termed

“excess deaths” and, depending on where the excess deaths came from, may be attributed either

to the Covid-19 disease or to a larger than expected number of people dying from cancer or heart

Verified Complaint
9

10

 

 

attacks because of poor access to medical facilities due to the shut down.

39, While total death numbers at the county level are typically accumulated and reported
at the end of the year, given the importance of these numbers in allowing politicians to make the
most informed decisions about public health issues surrounding Covid-19, these numbers must be
made publicly available immediately for public scrutiny.

40. Data on excess deaths in the U.S. as reported by the CDC on July 21, 2020, was

 

showing extreme overreporting of deaths due to Covid-19 for April and May, 2020, as was
evidenced by large drops in total deaths in the U.S. that were far below expected total death
numbers being reported from June to mid-July, 2020 (Figure 1). By July 23, 2020, however, the |
same graph had been “updated” by the CDC so that the data that was showing well below

average death counts in the U.S. for June and July, 2020, had disappeared and the new graph
appeared as though there was a possible “second spike” of Covid-19 deaths showing up in the

data instead (Figure 2).

Verified Complaint
28

 

 

Figure 1. Weekly number of deaths as reported by the CDC from a select number of causes (not
from all causes as erroneously claimed at the top of the graph), as of July 21, 2020, from “Excess
Deaths Associated with COVID-19” available at
https://www.cde.gov/nchs/nvss/vsrr/covid|9/excess_deaths.htm.

+

Weekly number of deaths (from all causes)
80.000
60,000

li

May 1,17 Sep l,i? Jan i, 18 May 1, 18 Sep 1.18 Jan1,19 May 1,19 Sep 1,19 Jani, 20 May 1,20: Sep 1, 20

 

 

 

ti tableau pm

Figure 2. Weekly number of deaths as reported by the CDC from a select number of causes (not
from all causes as erroneously claimed at the top of the graph), as of July 23, 2020, from “Excess
Deaths Associated with COVID-19” available at
https://www.cde.gov/nchs/nvss/vsrr/covid!9/excess_deaths.htm.

Weekly number of deaths (from all causes)

\|

te +ableau poe F Oo |

  

80,000

=~

ge

ay

1, 20

 

af

*,
at

ht

May 1 1?

Verified Complaint
Ik

14

2()

2|

 

 

|
41, The CDC may claim that there is a large time gap between a death and the death being
reported to the CDC so that the most recent bars measuring excess deaths for 2020 on the CDC |
excess death charts are usually under-reported, but the graphs shown here purportedly take this
into account, according to the CDC, and have included a weighting factor that makes up for this
time gap problem. This highlights another problem with CDC data: CDC calculations are so |
complicated and have so many unknown fudge factors that it is nearly impossible to judge how
accurate their various models and predictions really are. For instance, the graphs from the CDC |
website reported here do not even use total deaths from all causes as required for the most
accurate excess death numbers but instead use only the total number of deaths from a select
number of related causes like flu or cold. These are not true “excess death” numbers because
these charts would not expose outright fraud outlined above where a person dying of a bus
accident is listed as a Covid-19 death. Deaths caused by accidents are conveniently missing from
the CDC data.
42. Inaccuracies and fraud in data reported by the CDC is well documented elsewhere,
most notably by Dr. Pam Popper in her almost daily postings on the subject at various online
social media outlets (https://makeamericansfreeagain.com/,
https://wellnessforumhealth.com/about/pamela-popper/). This has led to tremendous loss in faith
in the CDC by the general public as well as by public officials at the state and local level, most
likely prompting a recent decision by the Trump Administration to order all data on Covid-19
related data, including death numbers and test results, to be reported directly to the White House
through the Department of Health and Human Services (HHS) as opposed to being reported to |
the CDC (See “Trump administration cuts CDC out of data collection on hospitalized COVID-19 |

patients,” from USA Today on July 15, 2020, at https://tinyurl.com/yc9wraca),

Verified Complaint

20
6

16

17

Is

Pa
2h

 

 

43. All this underscores plaintiff's repeated requests that all Covid-19 related data,

including death numbers and test results, be made available to the public immediately at the |

and corrected right at the source. This type of transparency should be required before any public |

‘ |
health emergencies can be declared or extended at either the county or the state level, especially

county level showing detailed death counts from each hospital or city coroner. Data that is

available in this manner for public scrutiny allows inaccuracies and possible fraud to be exposed

now that we have been dealing with the Covid-19 disease for over six months and know a lot
more about it.
ain an accurate number of le infected: Anti testin

44, The most accurate way to obtain the number of people infected by a virus like
Covid-19 is with antibody testing. Antibody tests are sometimes called serum or serology tests
because the test uses a blood sample, usually a pinprick on the finger. This is in contrast to
RT-PCR tests that use a swab in the nose or throat to collect a sample. Unlike a positive RT-PCR
test, which indicates the person tested is currently infected with the virus, a positive antibody test
means the person tested has already had the virus in the past and has recovered, many times
without even realizing he/she had the disease.

45. At the start of an outbreak antibody tests can be relatively inaccurate, but they very
rarely give an overestimate of the number of people infected, Even early, inaccurate antibody
tests are therefore useful because they give a ballpark lower estimate of the number of people
infected by a virus in a given jurisdiction, |

46. As more people contract Covid-19 and recover from mild to no symptoms without
even realizing they had contracted the disease, and as antibody tests become more accurate,
subsequent antibody testing typically shows an increase in the percent of the population thought

to have already been infected with Covid-19, As an example early, inaccurate antibody testing

Verified Complaint

21
by Stanford University scientists in March and April of 2020 in Santa Clara County, CA,
estimated that about 3% of the population in that county, or about 60,000 people, had already

been infected with Covid-1 (““COVID-19 Antibody Seroprevalence in Santa Clara County, |
5 California” at https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2). A month later

6 in April and May, 2020, a slightly more accurate antibody test on a population that had probably
been slightly more infected by Covid-19 by that time estimated about 5% of the population, or
500,000 people, in Los Angeles County, CA, had been infected with Covid-19 and had already
recovered [“Seroprevalence of SARS-CoV-2-Specifie Antibodies Among Adults in Los Angeles
County, California, on April 10-11, 2020", JAMA. 2020;323(23):2425-2427,

12 doi:10.1001/jama.2020.8279 available at

13 https://jamanetwork.com/journals/jama/fullarticle/2766367]. By June and July of 2020, CDC

!4 || antibody testing revealed as high as 7% of the population had already been infected by Covid-19

in New York, New Jersey, and Connecticut (“Seroprevalence of Antibodies to SARS-CoV-2 in

10 Sites in the United States, March 23-May 12, 2020,” JAMA Intern Med. Published online July
21, 2020. doi:10.1001/jamainternmed,2020.4130), Recent estimates from CDC scientists working
with ongoing antibody testing put the number of people infected by Covid-19 at as much as 10%

7 to 15% of the population, or ten times higher than results obtained from RT-PCR tests alone

21 (“CDC Antibody Study: Number Infected by COVID-19 in State 6 Times Higher Than
Reported” avaliable at

f June 17, 2020, Covid-1 ic he isaster in any county in Arizona
a5 |] |
47, As of June 17, 2020, the date EO 2020-40(4) was issued by Governor Douglas Ducey |

| |
https://hartfordhealthcare.org/about-us/news-press/news-detail?articleid=26868&publicld=395).
|

to address a purported public health disaster, the best data publicly available on Covid-19 showed

 

 

 

oy |} that about 700 people will die from Covid-19 in the state of Arizona in 2020 (% of the current

Verified Complaint
22
1s

19

20

28

 

 

|
number of deaths expected based on inaccurate death certificates) and about 700,000 people will |

have been infected by Covid-19 during this same time period assuming about 10% of the |
population will have contracted Covid-19, numbers that are very similar to the flu, resulting in a
mortality rate of 0.1% for Covid-19 in Arizona, as predicted by top U.S. health officials in
February, 2020.

48. The government may argue that these numbers are inaccurate, but it is not up to

plaintiff to establish the mortality rate of Covid-19 in Arizona. Once it has been shown that EO

2020-40(4) and Mask Proclamation must pass the strict scrutiny standard of review for violating

 

plaintiff's First Amendment right to free speech, the burden of proof shifts to the government to
establish the most accurate mortality rate possible for Covid-19 in every county in Arizona and to
establish that the mortality rate in every county in Arizona justifies the claim of a public health
emergency, thereby meeting the first prong of the strict scrutiny standard of review that requires a
compelling government interest in violating plaintiffs civil liberties. Simply repeating talking
points coming from health officials thousands of miles away in Washington, D.C., that Covid-19
is a public health emergency is too vague to pass strict scrutiny.

49. Without providing the court and the public readily available data showing evidence to
the contrary that mortality rates for Covid-19 in Arizona are most likely akin to the seasonal flu,
no city, county, state or public official in Arizona can declare a public health disaster under ARS
36.787(A). With no public health disaster, there is no compelling government interest to require
citizens like plaintiff to wear face masks in public under EO 2020-40(4) and Mask Proclamation,

and EO 2020-40(4) and Mask Proclamation fail the first prong of the strict scrutiny standard of

| review.

 

Verified Complaint

23
50. As with death counts and number of people infected, plenty of Covid-19 experts

promote misleading data on mask efficacy. Approaching all arguments concerning face mask

‘ed

efficacy in the following manner should help lay people, politicians, and judges address the issue

 

with fact-based decision making rather than the hysteria that has been all too common.

‘re

 

}
|
6 Eliminate all research papers arguing face masks pr’ event the

, Fr , |

51. Face mask orders are not meant to protect the face mask wearer from becoming

9 infected with Covid-19 but are instead meant to prevent the face mask wearer from spreading the
|
10) disease. There is broad scientific consensus on this point. However, that this is still a big area of |

i confusion in the general population, as well as among politicians and judges, is yet another
argument against broad, sweeping face mask orders because such orders may give the public a
false sense of security that masks protect them from contracting Covid-19. Face mask orders

may also mislead the public into believing the primary mode of spread for Covid-19 is through
the air when this is far from being established scientifically, despite current claims from the CDC
17 otherwise (see “CDC updates COVID-19 transmission webpage to clarify information about

IS || types of spread” available at

me https://www.cdc.gov/media/releases/2020/s0522-cdce-updates-covid-transmission.html).

20)
52. Birx expressed concerns over masks creating a false sense of security several times
2|

when this issue was raised by a reporter during a press briefing on April 2, 2020, before the CDC

had yet to issue its recommendation on face masks for the general public:

 

4 Reporter: “Groups are differing in guidance (on masks), The W.H.O, and even
the surgeon general have talked about various studies that show that masks, maybe in

25 addition to not even being helpful in protecting people, may actually increase the rates of
' illness because people touch the masks and then they touch themselves. Can you talk a
26 little about the evolution (of the CDC guidance for masks) on this?”

~ Birx: “Let me just say one thing (about masks): The most important thing is social
78 distancing and washing your hands. We don’t want people to get an artificial sense of
protection because they are behind a mask. Because if they are touching things, remember

 

Verified Complaint
24
28

 

 

 

your eyes are not in the mask, so if you’re touching things and then touching your eyes,
you’re exposing yourself in the same way. So we don’t want people to feel like, ‘Oh, I’m
wearing a mask. I’m protected, and I’m protecting others. You may be protecting others,
but don’t get a false sense of security that that mask is protecting you exclusively from
getting infected because there are other ways that you can get infected because the number
of asymptomatic and mild cases that are out there. And so this worries us, and it’s why the |
debate is continuing about the mask. Because we don’t want, when we’re trying to send a
signal that every single person in the country needs to stay six feet away from everybody,
that needs to be washing their hands constantly and know where their hands are, to send a
signal that a mask is equivalent to those pieces. So when the advisory comes out it will be
an additive piece, if it comes out, rather than saying this is a substitute for. And we want to |
make sure everybody understands it is not a substitute for the presidential guidelines that
have already gone out. And to be absolutely clear about that.” (“April 2, 2020 | Members |
of the Coronavirus Task Force Hold a Press Briefing”, at
https://www. youtube.com/watch?v=aZLttfUwSks8 , starting at time marker 3:09:11) |

53. All arguments and research papers trying to establish that masks help to prevent the |
wearer from contracting Covid-19 should be eliminated from the conversation as there is strong
scientific consensus that this is not the case, especially for the masks being used by the general
public that are not top level masks like N95 masks used by medical professionals. Also, the
common argument heard from most lay people, politicians, and judges that “masks can’t hurt” is
completely refuted by Birx, who revealed the true reason why the mask recommendation was
delayed for so long by the CDC: Issuing a recommendation for masks may cause greater spread
of Covid-19. This contradicts later claims by Fauci that the recommendation for masks by the
CDC took so long to come out because the CDC did not want a run on N95 masks that were in
short supply at the time (“Fauci: why the public wasn't told to wear masks when the coronavirus
pandemic began. The infectious disease expert also discussed why they are necessary” from
https://tinyurl.com/ydagmcym, June 16, 2020). This explanation does not pan out given a
majority of the population was well aware the mask recommendation from the CDC would refer
to things like bandanas and low quality masks that some people were already using at the time.
Even reporters were well aware as early as March, 2020, that the real reason the CDC was

delaying mask recommendations may be the possibility that Covid-19 was spreading

Verified Complaint

25
 

 

predominantly through surface contacts and not through airborne transmission, an issue that has
yet to be resolved:

Reporter: “On the masks, maybe for the doctors, is the reason why there is no CDC
recommendation for the public to wear masks is because they meant to say reserve the
masks for the medical workers or is it because the virus is not primarily transmitted
through the air?” (“March 31, 2020 | Members of the Coronavirus Task Force Hold a Press |
Briefing,” https://www.youtube.com/watch?v=e9v8ZZd1POM, at time marker 3:40:42)
(This question was not answered).

54. It is important to note that all the worst fears Birx discussed about miscommunications

 

with the public regarding masks have come to fruition as politicians have rushed to hand down
sweeping mask orders without educating the public to be more cognizant of everything they are
touching while wearing a mask and especially to avoid touching their own masks. It does not
take a massive double-blind study to observe in any Walmart store across the county that these
very important directives are being completely ignored by the general public (or more accurately,
were never received by the public in the first place), including plenty of examples of Walmart
employees who touch their masks and then proceed to touch almost everything in the store, from

restocking shelves to bagging groceries at checkout.

 

fs
nate alt I earCh Pape©rs that GO No 0 xhaled acer

and droplet samples directly f infecte si

55. The two biggest myths concerning airborne transmission of Covid-19 promulgated by

 

scientists who should know better are: 1) That everything that comes from the mouth of a person

infected with Covid-19 contains live Covid-19 virus particles capable of causing infections in

others, and 2) live Covid-19 virus particles capable of causing infections in others can travel long |

distances through the air in the form of tiny, dried out dust particles.
56. When people breathe, talk, cough, or sneeze they expel droplets and aerosols through
their mouths. Droplets are tiny spheres of water that fall directly to the ground within a few feet

of the person expelling them, usually within a second or two after being expelled. Aerosols are

Verified Complaint

26
Nall

6

19

20

2 |

 

 

much smaller droplets of water that are so small they don’t actually fall to the ground right away
and can float further than a few feet after being expelled. However, because of their small size,
aerosols also dry out very quickly and turn into tiny dust particles of dried out virus or bacteria (if |
any present) and salts, also usually within a second of being expelled from the mouth.

57. In 1934 a researcher by the name of W.F. Wells was the first person to publish a paper |
that described disease spread through the air in terms of droplets versus aerosols (which he

|
}
|
termed droplet nuclei) (“On Air-borne Infections: Study IL. Droplets and Droplet Nuclei”, W. F. |
|

 

Wells, American Journal of Epidemiology, Volume 20, Issue 3, November 1934, Pages 611-618,
https://doi.org/10.1093/oxfordjournals.aje.al 18097), Dr. Wells was also one of the first people to |
stress that just because some droplets or aerosols may contain some virus or bacteria particles, it
does not mean the virus or bacteria is alive or capable of causing disease in others. This was
particularly true in aerosols since all living things require water to live, and once something like a
virus or a bacteria “dries out”, it is a bit like an egg getting scrambled -- it is difficult, if not
impossible, for the virus or bacteria to go back to the way it was just by adding water. According
to Wells, a person with tuberculosis (TB) who coughs without covering his mouth expels droplets
that may or may not contain live TB bacteria capable of causing disease in others, but these
droplets fall to the floor within a few feet of the infected person in about a second, The infected
person also expels aerosols that may or may not contain live TB bacteria capable of causing
disease, but these acrosols dry out so fast, also in about a second, that it is questionable the dust
particles that are left contain enough live TB bacteria to cause disease.

58. In 1934 researchers used crude methods, like placing petri dishes full of culture around 1
a person infected with TB, to detect if droplets or aerosols being expelled from an infected patient

|

contained live TB particles capable of spreading disease. In agreement with Dr. Wells’ theories

on droplets and aerosols, results of these experiments showed only the petri dishes placed within

Verified Complaint

27
6

28

 

 

 

a foot or two of the coughing TB patient showed any signs of live TB bacteria being exhaled by
the patient, i.e., if the patient was expelling aerosols with live TB bacteria, there was no evidence |
the bacteria survived long enough to travel beyond just a foot or two from the patient. Wells did |
not rule out that aerosols containing enough live TB bacteria to cause disease could travel long
distances from the coughing TB patient - he only conceded that if they were present, the current
methods of detection were not sensitive enough to establish it.

59, Fast forward 85 years later to 2020, and even with much more advanced methods of
detection there are still no definitive studies showing any virus particles (flu, cold, Covid-19) that
are capable of traveling long distances from an infected person in the form of dried out aerosol
dust particles and yet still remain alive and capable of causing disease. In fact the most definitive
paper to date regarding the efficacy of masks in slowing the spread of various viruses including
coronaviruses [Leung, N.H.L., Chu, D.K.W., Shiu, E.Y.C. ef a/. Respiratory virus shedding in
exhaled breath and efficacy of face masks. Nat Med 26, 676-680 (2020).
https://doi.org/10.1038/s41591-020-0843-2] indicates a person infected with a coronavirus in
particular must cough to produce droplets or aerosols that contain any form of the virus, dead or
alive. Coronavirus patients who did not cough during the 30 minute time frame of the
experiment produced droplets and aerosols that had no detectable traces of coronavirus, rendering
moot the entire argument about whether Covid-19 could travel long distances in the form of a
dried out aerosol dust particle from an infected person who was just breathing and talking
because there are no virus particles to test, dead or alive. These results also render moot any
arguments for the efficacy of masks in slowing the spread of Covid-19 from infected people who
are just breathing or talking, once again because there are no Covid-19 particles for the mask to
stop in the first place. This is in agreement with reports from the World Health Organization that

asymptomatic spread of Covid-19 (i.e., spread of Covid-19 from people who are not coughing)

Verified Complaint

28
appears to be very rare:

“From the data we have, it still seems to be rare that an asymptomatic person actually

> transmits onward to a secondary individual,” Dr. Maria Van Kerkhove, head of WHO’s
emerging diseases and zoonosis unit, said at a news briefing from the United Nations
agency’s Geneva headquarters. “It’s very rare.” The virus is primarily spread via

5 respiratory droplets when someone coughs or sneezes or if they touch a contaminated |
surface, scientists say. (From “Asymptomatic spread of coronavirus is ‘very rare, WHO |
0 says,” available at https://tinyurl.com/ya53m2yl, June 8, 2020),

60, According to the most definitive study on the efficacy of masks in slowing the spread

 

 

of Covid-19 (supra), masks are useless in stopping the spread of Covid-19 in infected individuals |
who are only breathing or talking. Masks are only possibly effective at blocking the spread of
Covid-19 droplets and aerosols when an infected person coughs, and even this is not definitive

{2 || because the study never measured if the virus particles collected in these droplets or aerosols

13 were even alive. In addition, this method of prevention of spread of Covid-19 (blocking aerosols
14 and droplets of an infected person who is coughing from being spread long distances) is just as
easily achieved by having the infected individual cough into the crook of their elbow, Given the

high probability of increased spread of Covid-19 from people touching their contaminated masks

(infra), coughing into the crook of the elbow is in fact the preferred method of slowing the spread

of Covid-19 over mask use.

 

21 61. Substantial evidence has already been presented that the main reasons for the CDC and
a2 for health advisors like Birx to delay mask recommendations until as late as April, 2020, was |
concern over possible increased spread of Covid-19 through surfaces because of the high chance

4 |
| that many infected people handling their own contaminated masks could unknowingly spread the

 

_ disease to large numbers of people by touching public surfaces. Birx expressed alarming concern >

over this form of surface spread of Covid-19 on several occasions during press briefings. In

 

28 addition to what has already been presented (supra), Birx made the following additional

Verified Complaint
29
Is

19

20)

2|

 

 

comments on the subject of surface spread:

On March 23, 2020: “You have to assume that everyone you are interacting with could be |
positive, and that gets into the handwashing piece, and that gets into the other piece we
talked about, is surfaces, I think until we really figure out respiratory transmission versus
the surface transmission and this hard surface transmission, not fabric, will be really
critical because that is a way the virus could spread on subways or metros, where people
would be holding on to things that other people had recently held onto. So that’s the real
question.” (“March 23, 2020 | Members of the Coronavirus Task Force Hold a Press
Briefing,” https://www.youtube.com/watch?v=yC_L2ae513Y, starting at time marker
2:15:40)

 

On March 23, 2020: “So we’re learning a lot about social distancing and respiratory
diseases, and I think those are the discussions we have to have in the future, in what you
were talking about in changing our whole behavioral patterns in what we touch and being
cognizant of that. I remember when I was worried Saturday morning. I was trying to |
think, What all did I touch on Friday? Did I touch a doorknob? Did I do this? Did I do }
that? Did I not wash my hands? You go through this whole piece. Did I touch my face by
accident? I think this awareness that we all now have that we didn’t have before, where we
would’ve pushed through that door or turned that doorknob because we were in such a
hurry. Now I think all of us think twice, and all of you think twice.” (“March 23, 2020 |
Members of the Coronavirus Task Force Hold a Press Briefing,”
https://Awww.youtube.com/watch?v=yC_L2ae513Y, starting at time marker 2:40:56)

On April 2, 2020: “It’s every American that has to make these changes, and I know they
are really hard. I know it’s hard to remember. I mean, I have to say to myself every day
because I’m around very important people to, like, never touch anything, and I’m just like
paranoid now about touching things, and I’m sure you are, too.” (“April 2, 2020 | Members
of the Coronavirus Task Force Hold a Press Briefing,”
https://www.youtube.com/watch?v=aZLttfUwSk8, starting at time marker 3:49:10)

62. It is clear that as of April, 2020, a major concern for health advisors at the CDC and on
the Coronavirus Task Force was surface spread of Covid-19. There has been no data since April,
2020, to suggest surface spread of Covid-19 should not continue to be a major concern at the
CDC and may even be a primary method of transmission of the virus over airborne transmission,
These valid concerns over surface spread have been mostly ignored in the hysteria over masks in
attempting to prevent less well-documented, probably less substantial spread of Covid-19 through 1

the air. None of these concerns about surface spread by Birx and the CDC have been relayed to

the public whenever face mask orders have been mandated by local or state governments.

Verified Complaint

30
28

63. While there is no evidence that masks help to decrease spread of Covid-19 in a way
that can not be achieved just as easily as by having infected people cough into the crooks of their
elbows, there is substantial evidence that masks most likely increase surface spread of Covid-19
and that this should still be a major concern for the CDC as well as for any politicians issuing

blanket face mask orders at the state and local level based solely on CDC recommendations.

    

*
Cll Uiitchks () nask Weare

in oxye
uments that masks are “harmless”

    

arg

64. One of the main arguments in favor of face mask orders in the supposed absence of
data on how Covid-19 may be transmitted is that mandating masks has no downside. Blatant
rights violations aside, this is certainly not the case when concerns over masks inadvertently
causing increased surface spread of Covid-19 are taken into account (supra). Another possible
downside is the effect masks may have on decreasing oxygen intake for the mask wearer, among
other health risks studied concerning masks. Most of the studies in this area have been carried
out on special N95 masks worn by health care professionals, but there is no reason to assume that
other types of masks being mandated by the government for public use do not pose at least some
risk in this area, a risk that should not be completely ignored in debates over face mask orders, as
is the currently happening.

65. Plaintiff discloses that none of the publications listed below has been critically
reviewed by plaintiff. The arguments presented here have been copied in large part from a face
mask challenge filed in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach

County, Florida by the Florida Civil Rights Coalition. That lawsuit is available for public

 

 

viewing at https://tinyurl.com/y288mdo3.

- Arecent study involving 158 healthcare workers aged 21 to 35 years of age found that
81% developed headaches from wearing a face mask. JJY et al. (2020) "Headaches
Associated with Personal Protective Equipment A Cross Sectional Study Among Frontline

 

Healthcare Workers During COVID-19," Journal of Head and Face Pain, May 2020, Vol.

Verified Complaint

31
28

 

 

60 Issue 5; 864-877. See:
https://headachejournal.onlinelibrary.wiley.com/doi/full/10.1111/head.138 11,

Researchers examined the blood oxygen levels in 53 surgeons using an oximeter,
measuring blood oxygenation before surgery as well as at the end of surgeries. It was
discovered that surgical masks reduced the blood oxygen levels (pad) significantly. The
longer the duration of wearing the mask, the greater the fall in blood oxygen levels. Bader
A et al. (2008) "Preliminary report on surgical mask induced deoxygenation during major |
surgery,” Neurocirugia 2008; 19:12-126, |

People with cancer who are forced to wear masks are at further risk from prolonged
hypoxia as the cancer grows best in a microenvironment that is low in oxygen. Low |
oxygen also promotes inflammation which can promote the growth, invasion and spread of ||
cancers. Blaylock RL. (2013) "Immunocexcitatory mechanisms in glioma proliferation, |
invasion and occasional metastasis," Surg Neurol Inter January 29, 2013; 4:15. See:
https://www.ncbi.nlm.nih.gov/pme/articles/PMC3589840/; see also Aggarwal BB. (2004)
"Nuclear factor-kappaB: The enemy within,” A Cell Press Journal September 1, 2004, Vol.
6, Issue 5; 203-208. See

https:/Avww.cell.com/cancer-cell/fulltext/S 1535-6108(04)00244-2.

Based on Australian respirator design standards, it is evident that speech could contribute
to inspired CO2 exceeding the maximum allowable concentrations in inspired air." Smith,
C. et al. (2013) "Carbon Dioxide rebreathing in respiratory protective devices, influence
speech and work rate in full face mask," Ergonomics. 2013; Vol. 56, Issue 5. See
https://www.tandfonline.com/doi/abs/10.1080/00140139.2013.777128.

Wearing N95 masks results in hypooxygenemia and hypercapnia which reduce working
efficiency and the ability to make correct decisions...dizziness, headache, and short of
breath are commonly experienced by the medical staff wearing N95 masks. The ability to |
make correct decisions may be hampered, too. The purpose of the study was therefore to
evaluate the physiological impact of N95 masks on medical staff.” Clinical Trial
NCT00173017 “The Physiological impact of N95 mask on medical staff" June 2005. See
https://clinicaltrials.gov/ct2/show/NCT00173017,

It can be concluded that N95 and surgical facemasks can induce significantly different
temperatures and humidity in the microclimates of facemasks, which have profound
influences on heart rate and thermal stress and subjective perception of discomfort." Y. Li,
at el, (2005) "Effects of wearing N95 and surgical facemasks on heart rate, thermal stress

Verified Complaint

32
edt

Is

19

20)

2 |

28

 

 

 

and subjective sensations," Int Arch Occup Environ Health. 2005; 78(6): 501-509,
Published online 2005 May. https://www.ncbi.nlm.nih.gov/pme/articles/PMC7087880/.

- Wearing a facemask, may cause physiological changes to the Nasal Cavity and statistically |
significant heart rate and thermal stresses. Zhu, J. et al. (2014) "Effects of long-duration
wearing of N95 respirator and surgical facemask: a pilot study," Lung Pulmonary and 1
Respiratory Research, November 22 2014; EISSN: 2376-0060. |
https://medcraveonline.com/JLPRR/effects-of |
long-duration-wearing-of-n95-respirator-and-surgical-facemask-a-pilot-study. html,
66. These studies can not be ignored when public health officials try to make the argument

that there is no downside to widespread public face mask mandates, even when taking into

consideration all the exceptions and exemptions typically listed along with the orders, none of

which apply to plaintiff anyway.
Conclusion

Executive order EO 2020-40(4) and Mask Proclamation requiring all citizens to wear a face mask
while in public violate plaintiff's First Amendment right to free speech and fail both prongs of the
strict scrutiny standard of review because government has not shown the Covid-19 disease
qualifies as a public health emergency under ARS 36.787(A) in any county in Arizona and
because face masks most likely only work to increase the spread of Covid-19 through surface
spread. In addition face masks may pose health risks to mask wearers by decreasing oxygen

intake, A better way to slow the spread of Covid-19 that eliminates possible increases in contact

spread, lowers health risks caused by decreased oxygen intake, and protects plaintiffs right to

|
free speech is to instruct citizens to cough into the crooks of their elbows rather than into masks,

Prayer for relief

| WHEREF ORE, plaintiff respectfully prays that the court:

1. Enter a declaration that EO 2020-40(4) and Mask Proclamation are unconstitutional and

Verified Complaint

33
Is
19

20

 

 

void

2. Enter a preliminary and permanent injunction barring defendants Mark Brnovich and Jerry |
Weiers from enforcing EO 2020-40(4) and Mask Proclamation, respectively, against
plaintiff

3, Enter a judgement for plaintiff

4. Award fees and costs to plaintiff

5. Grant such further and other relief as the Court deems just and proper.

 

Verification

I, Huguette Nicole Young, am the plaintiff in the above-entitled action. I have read the foregoing
and know the contents thereof. The same is true of my own knowledge, except as to those matters
which are therein alleged on information and belief, and as to those matters, I believe it to be true.
I declare under penalty of perjury that the foregoing is true and correct and that this declaration

was executed at Klamath Falls, OR.

DATED: 08/07/2020

 

Huguette Nicole Young, Ph.D.

Verified Complaint

34

 
